Mr. Justice Bailey
delivered the opinion of the -court:
The matters in controversy here, with the exception of the payment of the flat license tax provided for by statute, not in dispute in this case, are substantially like those, and were submitted and determined on the same evidence, involved in case No. 5803, William F. Kirby, et al., v. The Union Pacific Railway Company, just decided by this court.. Upon the authority of that decision the judgment and decree herein is affirmed.

Judgment affirmed.

Decision en banc.
Chief Justice Campbell and Mr. Justice White not participating.